Citation Nr: 0919459	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  05-10 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of a total 
left knee replacement from June 1, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to 
February 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO), which continued the 30 percent 
evaluation for arthritis of the left knee.

During the appeal period the Veteran underwent a total left 
knee replacement in April 2005. In May 2005, the RO 
recharacterized the disability as residuals of a left total 
knee replacement and granted a temporary total evaluation 
under the provisions of 38 C.F.R. § 4.30 as of April 18, 
2005. It then assigned a 100 percent evaluation under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5055 as of 
June 1, 2005, and a 30 percent evaluation as of June 1, 2006. 

The Board in a September 2008 decision, in part, remanded the 
issue of entitlement to an increased rating for residuals of 
a left total knee replacement from June 1, 2006.


FINDINGS OF FACT

For the period since June 1, 2006 post operative residuals of 
a total left knee replacement have not been manifested by 
severe painful motion, or severe left lower extremity 
weakness; the range of motion exhibited has been from full to 
5 degrees of extension, and from 110 to 130 degrees of 
flexion.  


CONCLUSION OF LAW

The criteria for assignment of an evaluation in excess of 30 
percent for status post left total knee replacement have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 
4.71a Diagnostic Codes (Codes) 5003, 5055, 5257, 5260, 5261 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met. There is no issue as to providing 
an appropriate application form or completeness of the 
application. VA did fail to fully comply with the provisions 
of 38 U.S.C.A. § 5103 prior to the rating decision in 
question for the issue addressed in this decision. The 
record, however, shows that any prejudice that failure caused 
was cured by the fact that VA notified the Veteran in April 
2004 correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain. 

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations. 
The claim was readjudicated in a May 2005 rating decision 
subsequent to the Veteran's total left knee replacement, and 
in the April 2009 supplemental statement of the case. The 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and he was provided actual 
notice of the rating criteria used to evaluate the disorder 
at issue in September 2008.  The claimant was provided the 
opportunity to present pertinent evidence in light of the 
notice provided. Because the Veteran has actual notice of the 
rating criteria, and because the claim has been readjudicated 
no prejudice exists. There is not a scintilla of evidence of 
any VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication. Indeed, 
neither the appellant nor his representative has suggested 
that such an error, prejudicial or otherwise, exists.  Hence, 
the case is ready for adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims file that includes lay statements, his written 
contentions, service treatment records, private and VA 
medical records and examination reports. Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail. Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
files shows, or fails to show, with respect to the claim. See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Background

In a March 1988 rating decision, the RO granted service 
connection for arthritis of the left knee, status post left 
lateral meniscectomy and assigned a 10 percent evaluation. In 
a July 1995 rating decision, the rating was increased to 20 
percent, and in a February 2002 rating decision, to 30 
percent.   

The Veteran filed his current claim for an increased rating 
in February 2004

As noted, during the appeal period the Veteran underwent a 
total left knee replacement in April 2005 at a VA Medical 
Center. 

An April 2006 VA Medical Center orthopedic clinical report 
noted that the Veteran was one year status post left total 
knee replacement. He was reported to be happy with the left 
knee. He was able to walk without pain, although he still had 
pain at the superior border of the patella since surgery.  He 
felt a sharp pain in the area when sitting still, weight 
bearing, or stooping to a flexion of past 30 degrees.  The 
pain reportedly caused him to be unable to stoop down from 
standing.  He also reported mild dull posterolateral pain 
when sitting or with prolonged periods with the left knee 
flexed at 90 degrees. He denied fever or chills. The left 
knee condition was noted to interfere with the Veterans work 
as a laborer.

On examination, a well healed incision was noted.  Range of 
motion was from 5 to 110 degrees.  Strength was 5/5.  The 
left knee was distally neurovascularly intact.  He was able 
to recreate a clunking type noise/feeling in the left knee 
with flexion and extension at approximately 30 degrees 
flexion. The left knee was stable to varus, valgus, and 
anterior posterior stresses.  X-rays revealed a total left 
knee replacement with a well aligned prosthesis with no 
evidence of loosening or failing.

An April 2007 VA Medical Center orthopedic clinical report 
noted that the Veteran was two years status post left total 
knee replacement.  He reported pain at the superior pole of 
the patella to the intrapatellar region.  This was mainly 
activity related when he was extremely active. There was no 
locking, or giving way.  There was some occasional patella 
clunking. 

On examination, a well healed incision was noted.  There was 
no appreciable effusion, erythema, or warmth.  The range of 
motion was excellent with the knee being ligamentuously 
intact.  X-rays revealed a total left knee replacement 
component in good position with no bony or implant 
abnormalities.  Range of motion was from 5 to 110 degrees.  
Strength was 5/5.  

A January 2008 VA Medical Center  orthopedic clinical report 
noted that the Veteran was 2 1/2 year status post left total 
knee replacement.  He reported a 2-3 month history of 
activity related swelling and pain at the interior aspect of 
the patella. He reported some mild clunking of the patella.  
He denied fever or chills, and any really activity related 
pain except for going down stairs.  On examination, the 
examiner noted that there may be 1+ effusion.  The range of 
motion was considered full extension to 110 degrees of 
flexion.  Quadriceps strength was 5/5.  There was no 
tenderness to palpation to the anterior knee.  The knee was 
ligamentuously intact. There was no pain with compression or 
lateral or medial translation.  X-rays revealed no 
significant changes since April of the past year. 

The Veteran was afforded a December 2008 VA orthopedic 
examination. The examiner reviewed the claims file and 
medical records noting that the Veteran was 3 1/2 years status 
post left total knee replacement.  The examiner noted that 
the Veteran reported no real complaints.  He said that his 
left knee was great for walking, but he still had problems 
stooping down as well as pain with stairs.   He reported a 
baseline 2/10 pain which he had learned to live with.  This 
was much better than what he had prior to the left total knee 
replacement and it really had not progressed over the past 
months to several years.  He reported flare-ups to about 5/10 
with increased pain and swelling in the left knee.  These 
occur 3-4 times a month with increased activity. The Veteran 
and his wife reported that he was extremely active and 
usually was able to perform all of his activities with little 
problem.  He used no assistive devices and had no problems 
with activities of daily living.  The Veteran did not 
complain of instability.

On examination, the Veteran had very minimal to trace 
effusion.  The knee was not warm or erythematous.  There was 
a well healed incision anteriorly and he had excellent range 
from just about 3 degrees shy of full extension to 130 
degrees of flexion without pain.  He could not fully 
straighten the knee but it was not painful.  He could 
straight leg raise with power, and quadriceps muscles are 
5/5. The knee was very stable in extension and to 90 degrees 
of flexion to both varus and valgus stress.   There was no 
tenderness to palpation at the superior or inferior poles of 
the patella and no apprehension with patella glide. There was 
no patellar clunk noted. There was no tenderness to palpation 
at the medial or lateral joint line. 

X-rays revealed a total left knee component in place with 
excellent alignment.  There was no evidence of loosening or 
of increased lysis between the bone cement interface.  
Repetitive range of motion did not increase pain, weakness, 
fatigue, incoordination or any change in the range of motion.  
The examiner summarized noting the Veteran was doing quite 
well with some very mild pain in the left knee which was 
actually fairly normal and well controlled with Tylenol. 
Overall it was a well functioning total left knee 
replacement.

Analysis

The left knee disability is rated under the criteria of 38 
C.F.R. § 4.71a, Code 5055 (knee replacement - prosthesis) 
which warrants a rating of 60 percent for chronic residuals 
consisting of severe painful motion or weakness. A rating of 
30 percent is the minimum rating; however, intermediate 
degrees of residual weakness, pain or limitation of motion 
may be rated by analogy to Codes 5256, 5261 or 5262.

A claimant can have separate ratings for limitation of 
extension and limitation of flexion. See VAOPGCPREC 9-2004. 
Also, a claimant can have ratings for limitation of motion 
under Code 5260 (limitation of flexion) and/or Code 5261 
(limitation of extension), and for recurrent subluxation or 
lateral instability under Code 5257.

On review of the evidence, the Board finds that the criteria 
are not met for a higher (60 percent) rating under Code 5055, 
as there is no showing of chronic residuals of the 
replacement consisting of severe painful motion or weakness.  
Neither the medical evidence, nor the lay assertions of the 
Veteran, reflects more than some mild pain and no weakness of 
the knee.

As a higher rating is not warranted under Code 5055, the 
Board must consider whether a rating higher than 30 percent 
is appropriate under any other Code relating to the knee.

The demonstrated extension of the left knee was to 5 degrees 
in his April 2006 and April 2007 yearly VA Medical Center 
orthopedic evaluations; to 3 degrees in his December 2008 VA 
examination; and it was full at a January 2008 VA Medical 
Center orthopedic evaluation. Likewise the demonstrated 
flexion of his left knee was to 110 degrees in April 2006, 
April 2007, and January 2008 VA Medical Center orthopedic 
evaluations; and to 130 degrees in the December 2008 VA 
examination. No pain has been demonstrated with the range of 
motion examinations, nor has subluxation or instability been 
shown.

The VA examiner in December 2008 noted an excellent alignment 
of the knee replacement.  Repetitive range of motion did not 
increase pain, weakness, fatigue, incoordination or any 
change in the range of motion.  He summarized noting only 
some very mild pain in the left knee which was actually 
fairly normal and well controlled with Tylenol. Overall he 
noted that it was a well functioning total left knee 
replacement.

On this record, the Board finds that the criteria for a 
rating in excess of 30 percent for the service-connected left 
knee disability are not met at any time during the course of 
this appeal.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. In this 
matter, the evidence preponderates against the claim, and the 
benefit-of-the-doubt rule does not apply. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an increased rating in excess of 30 percent 
for post operative residuals of a left total knee replacement 
is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


